Citation Nr: 0003965	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from November 21, 1973 to 
December 12, 1973.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for a heart 
disorder.


REMAND

This matter was remanded by the Board in November 1997 for 
further development.  At that time, the Board requested that 
the RO obtain all medical records reflecting treatment for 
the veteran's heart disorder since separation from service in 
December 1973, in addition to scheduling a VA examination.  
The VA examination was conducted and a medical opinion is now 
associated with the veteran's claims folder.  However, the 
veteran also asserted that he was treated in December 1973 in 
Bay Pines, Florida directly following his separation from 
service.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The Board notes that those VA records are not associated with 
the veteran's claims folder.  Although it is clear from the 
claims folder that the RO attempted to secure prior treatment 
records, it is also unclear as to what transpired in the 
period between separation from service in December 1973 and 
1994, when treatment was ongoing.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Furthermore, the RO is required to 
fully complete the development ordered by the Board.  Stegall 
v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his heart 
disorder since December 1973.  
Specifically, the RO should obtain the 
records associated with treatment at the 
Bay Pines Facility in Florida, as the 
veteran has indicated that he was treated 
there directly after service in 1973.  
Further, the RO should obtain any and all 
names and addresses for any other VA or 
private medical care providers who may 
have treated the veteran in the 
intervening period from discharge to 
1994, when treatment became apparent.  
After securing the necessary release(s), 
the RO should obtain these records.

2.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




